Citation Nr: 0835322	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION


The appellant served on active duty from June 1962 to 
September 1966, including service in Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 2006 rating decision issued by the Department 
of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska 
that denied the appellant's claim of entitlement to service 
connection for hearing loss.

In January 2008, a videoconference hearing was held between 
the Lincoln, Nebraska RO and the Board in Washington, DC 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the file.  


FINDING OF FACT

The evidence for and against the appellant's claim is at 
least in relative equipoise on the question of whether 
currently diagnosed bilateral hearing loss is related to 
acoustic trauma in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, bilateral 
hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 1132, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal 
(service connection).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

The appellant contends that he currently suffers from 
bilateral hearing loss due to noise exposure while on active 
duty pursuant to his duties in a heavy artillery (eight-inch 
howitzer) unit.  The appellant testified during his January 
2008 videoconference Board hearing that he was exposed to 
acoustic trauma from close proximity to the firing of self-
propelled eight-inch howitzers during daily multiple fire 
missions while he was in Vietnam.  The appellant further 
testified that he did not have any problems with his hearing 
prior to his entry into service, that hearing protection was 
not normally used in Vietnam, and that his occupational 
history after service as involved the mandatory use of 
hearing protection.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In adjudicating a 
claim, the Board determines whether (1) the weight of the 
evidence supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) indicated that, "when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, 5 Vet. App. at 157.  The Court further held 
that 38 C.F.R. § 3.385 operates only to establish when a 
hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

Review of the evidence of record reveals that the appellant 
was a field artillery batteryman while he was on active duty; 
he was assigned to the 3rd 8-inch Howitzer Battery while he 
was in Vietnam.  The appellant's entry into service 
examination was conducted in April 1962, and included 
audiometric testing.  The pure tone thresholds, in decibels, 
and corrected to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
10
LEFT
15
10
10
N/A
15

The appellant's exit from service examination was conducted 
in August 1966, and included audiometric testing.  The pure 
tone thresholds, in decibels, and corrected to ISO (ANSI) 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
25
15
LEFT
25
10
10
25
25

The appellant underwent VA audiometric testing in October 
2006.  The puretone threshold results, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
50
60
LEFT
10
10
35
45
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  
Each ear meets the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.  

The October 2006 VA examiner stated that the appellant's 
audiometric evaluations performed at service entry and 
separation were normal bilaterally.  The examiner noted a 
history of tinnitus since service.  The examining audiologist 
rendered a diagnosis of mild to moderately severe bilateral 
sensorineural hearing loss.  The examiner opined that, since 
the appellant's hearing was within normal limits throughout 
his service career, it was not likely the appellant's hearing 
loss was precipitated by military noise exposure.  

The audiologist did note that continuous exposure to loud 
noise can damage the structure of hair cells resulting in 
hearing loss.  If the hearing does not recover completely 
from a temporary threshold shift, a permanent hearing loss 
exists.  Since the damage is done when exposed to noise, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss.  

However, there is no indication that the audiologist 
considered the fact that the 1962 and 1966 testing was 
conducted in ASA units and needed to be corrected to ISO 
(ANSI) units.  When the results are corrected, it is apparent 
that the appellant had puretone threshold results of 25 
decibels in each ear at various frequencies.  As noted above, 
the Court has held that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157.  Thus, it is apparent that the appellant had no 
results over 20 decibels at his entry into service and that 
he had some degree of hearing loss as defined by the Court in 
August 1966.

The appellant had exposure to acoustic trauma, including 
heavy artillery fire in Vietnam on a daily basis, during 
service followed by post-service noise exposure that was 
mitigated by the use of hearing protection.  This is not 
contradicted by any other evidence in the claims file.  The 
competent medical evidence is also uncontradicted that 
exposure to acoustic trauma can be etiologically related to 
current hearing loss if audiometric testing after the noise 
exposure shows hearing loss.  In this case, the audiometric 
evidence of record demonstrates that the appellant did not 
have any hearing loss at entry and that he did have some 
hearing loss at separation.  For these reasons, the Board 
finds that evidence for and against the appellant's claim is 
at least in relative equipoise on the question of whether the 
currently diagnosed bilateral hearing loss is related to 
acoustic trauma in service.  Resolving reasonable doubt in 
favor of the appellant, the Board finds that service 
connection for a bilateral hearing loss disability is 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


